                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

 Levita Simmons, Administrator of the Estate    CASE NO. 6:21-cv-02036
 of Arthur Scott, and Jeffrey Orvis,
 Administrator of the Estate of James Orvis,

                                  Plaintiffs,

 vs.

 Tyson Foods, Inc., doing business as Tyson
 Pet Products, and Tyson Fresh Meats Group,
 a wholly owned subsidiary of Tyson Foods,
 Inc., John H. Tyson, Noel W. White, Dean
 Banks, Steven R. Stouffer, Tom Brower,
 Mary A. Oleksink, Elizabeth Croston, Scott
 Walston, David Scott, Tom Hart, Cody
 Brustkern, John Casey, Bret Tapken,
 Hamdija Beganovic, Ramiz Mujelic, and
 Unknown Plant Managers and Supervisors
 at Tyson Waterloo Plant and Unknown Plant
 Managers and Supervisors at Tyson
 Independence Plant,

                                Defendants.



    INDIVIDUAL DEFENDANTS TOM HART, CODY BRUSTKERN, JOHN CASEY,
       BRET TAPKEN, AND HAMDIJA BEGANOVIC’S MOTION TO DISMISS




152812934.2
     Defendants Tom Hart, Cody Brustkern, John Casey, Bret Tapken, and Hamdija Beganovic

(herein, “Defendants”) join the Motion to Dismiss Individual Defendants filed today in this case

by individually named defendants John H. Tyson et al. In support thereof, Defendants join in full

and hereby incorporate by reference the contemporaneously filed Brief in Support of Motion to

Dismiss Individual Defendants. Defendants request the Court deem Defendants’ reference to and

incorporation of the Brief in Support to satisfy all requirements of Local 7(b) for purposes of De-

fendants’ Motion.

     WHEREFORE, Defendants respectfully request this Court dismiss Plaintiffs’ Complaint and

for such further relief as the Court deems just and necessary.



 Dated: June 28, 2021                             Respectfully submitted,



                                                   /s/ Nicholas A. Klinefeldt
                                                  Nicholas A. Klinefeldt
                                                  nick.klinefeldt@faegredrinker.com
                                                  801 Grand Avenue, 33rd Floor
                                                  Des Moines, IA 50309-8003
                                                  T: (515) 248-9000
                                                  F: (515) 248-9010

                                                  ATTORNEY FOR DEFENDANTS
                                                  TOM HART, CODY BRUSTKERN,
                                                  JOHN CASEY, BRET TAPKEN &
                                                  HAMDIJA BEGANOVIC




152812934.2
                                 CERTIFICATE OF SERVICE

         I hereby certify that, on June 28, 2021, a true and correct copy of the foregoing document

was served upon all counsel of record via the Court’s CM/ECF system.


                                                      /s/ Paulette Ohnemus




                                                -2-
152812934.2
